OPINION — AG — ** OKLAHOMA TAX COMMISSION — STATE INSURANCE FUND — OKLAHOMA TEACHERS RETIREMENT SYSTEM — DEPOSIT OF MONIES ** COMMENCING JULY 1, 1973, THE OKLAHOMA TAX COMMISSION MAY 'NOT' MAINTAIN BANK ACCOUNTS UNDER THE PROVISIONS OF 68 O.S. 1022 [68-1022], BUT RATHER MUST DEPOSIT ALL MONIES RECEIVED BY IT IN STATE TREASURY FUNDS OR ACCOUNTS UNDER THE PROVISIONS OF SENATE BILL NO. 115 (62 O.S. 7.1 [62-7.1]) SENATE BILL NO. 115 DOES `NOT' CONFLICT WITH OR REPEAL THE REMAINING PROVISIONS OF 68 O.S. 1022 [68-1022] WHICH PROVIDES FOR THE CREDITING OF INTEREST OR INCOME TO THE OKLAHOMA TAX COMMISSION ON ACCOUNTS MAINTAINED ON ITS BEHALF BY THE STATE TREASURER. IN ADDITION, ALL MONIES RECEIVED BY THE STATE INSURANCE FUND AND THE TEACHERS RETIREMENT SYSTEM ARE TO BE DEPOSITED IN STATE TREASURY FUNDS OR ACCOUNTS. SENATE BILL NO. 115 DOES 'NOT' CONFLICT WITH OR REPEAL THE INVESTMENT AUTHORITY GRANTED BY THE LEGISLATURE TO THE STATE INSURANCE FUND AND THE TEACHERS RETIREMENT SYSTEM WHICH CONFERRED UPON THESE AGENCIES THE POWER AND AUTHORITY TO MAKE DEPOSITS, UNDER PRESCRIBED STATUTORY PROCEDURES, FOR INVESTMENT PURPOSES AND TO BE CREDITED WITH THE INTEREST OR INCOME RECEIVED ON THE INVESTMENTS. (PETTY CASH, RETIREMENT FUND, DEPOSITED) CITE: 62 O.S. 7.1 [62-7.1], 68 O.S. 1022 [68-1022], 85 O.S. 131 [85-131] [85-131] — 85 O.S. 151 [85-151], 70 O.S. 17-101 [70-17-101], 70 O.S. 17-107 [70-17-107] (ODIE A. NANCE)